Sherwood, Judge,
delivered the opinion of the court.
This is a proceeding in equity, brought by Jonathan K. Sutton and Nancy A. Sutton, his wife, against Mary A. Smith and others, as heirs at law of one Mrs. Nancy A. Green, deceased, and Edwin Hayden, as trustee, for the purpose of having the title to a certain house and lot, fully described in the petition, vested in the plaintiff, Nancy A. Sutton, and for other incident relief.
The petition alleges, in substance, that Mrs.' Nancy A. Green, in the year 1856, became the owner of a separate estate in fee in a lot on Morgan Street, between 17th and 18th streets, in the city of St. Louis, upon which she afterwards built a house, the legal title to said property then being in one Francis H. Man ter, as trustee for her benefit; that on February 3d, 1871, Edwin Hayden was appointed trustee under the original deed conveying said lot to Mrs. Green’s trustee. This deed is the same instrument heretofore construed by this court in the case of Ezra Green vs. J. K. Sutton (50 Mo., 186).
The petition avers that the plaintiff, Nancy A. Sutton, is the daughter of Cyrus E. Goodell, who was the brother of said Nancy A. Green, who herself was childless, and in feeble health during the last fifteen years of her life; that in the year 1851, Mrs. Green, desiring the company and affection of plaintiff, Nancy A. (who was her godchild), made an agreement with the latter’s father to take her to St. Louis, bring her up as her own daughter, and make her her heir at her (Mrs. Green’s) death; that she did, in fulfillment of this agreement, take the plaintiff to St. Louis, where she remained about a year, then finding that city life did not agree with the child, and herself wishing to go east, she sent her to Galena, Illinois, to *108Mrs. Mary A. Smith, sister of Mrs. Green, and one of the defendants; that in 1860, Mrs. Geeen having then abont completed her house on Morgan street (the property in controversy), and being in very feeble health, again wrote to plaintiff, Nancy A., and promised and held out to her, that if she would come and live with her (Mrs. Green) she should be as a daughter to her, and nurse and take care of her for the remainder of her (Mrs. Green’s) life, and all that she had should be hers (Mrs. Sutton’s) at her (Mrs. Green’s) death.
It appears that plaintiff, Nancy A., accepted said offer, and relying upon said promises, immediately entered upon the performance of her part of the agreement; that in doing so she was subjected to great personal inconvenience, and was compelled to perform services menial and in themselves arduous and disagreeable, such as the helpless and invalid condition of Mrs. Green rendered necessary; that all such services were performed by plaintiff, Nancy A., cheerfully and with tenderness and affection; that Mrs. Green accepted said services, at all times expressed herself as highly gratified at the manner in which they were performed, and frequently thereafter expressed her intention and promised said plaintiff to carry out her (Mrs. Green’s) part of said agreement; that notwithstanding said promises, and notwithstanding the complete performance by plaintiff, Nancy, of -said agreement on her part, Mrs. Green failed to carry out her own part of said agreement, and failed to devise, convey, or otherwise secure the property in controversy to said plaintiff;. arid that no adequate or sufficient relief in the premises can be had at law.
It is charged that certain of the defendants brought suit in partition for the property in controversy, for the purpose of indirectly barring plaintiff’s rights to the same. Plaintiffs then pray for an injunction against the further prosecution of said partition suit; for a decree vesting the plaintiff, Nan cy A. Sutton, with the complete equitable title in the prem ises; for an account by the defendant Hayden, as trustee, and for general relief.
*109The defendants (except the defendant Hayden, who demurred to the petition, and against whom a default was taken) filed an answer, containing, in the main, specific denials of all the allegations in the'petition, and setting up some new matter. The new matter was replied to by plaintiffs.
A trial was had before the Hon. George A. Madill, one of the judges of the Circuit Court of St. Louis county, in Special Term, and a decree rendered divestiiig out of defendants and vesting in plaintiff, Nancy A. Sutton, absolutely, all the legal and equitable title to the premises described in the petition, and enjoining the remaining defendants from, in any manner, asserting title to said premises, as heirs of Mrs.Green.
On appeal to the General Term, this judgment was affirmed and the cause comes here by appeal.
The testimony in this cause, after a careful perusal, is found strongly confirmatory of the allegations of the petition, and we are in consequence led to the conclusion reached by the circuit court.
There was some conflicting evidence it is true, but that conflict was very satisfactorily accounted for, and the evidence on the part of the defendants which produced it, contradicted by the letters and statements of the witnesses (Mrs. Smith and Cyrus E. Goodell) whose testimony might otherwise have had a greater or less appreciable effect, in the endeavor made by the defendants to overthrow that which plaintiffs offered in support of their allegation. If, however, the testimony of the above mentioned witnesses was not thus'directly attacked, there is much ground for the opinion that aside from that which receives contradiction from them, there would still remain a sufficiency of evidence well warranting the decree.
Be this as it may, an instance is rarely found where the old chancery maxim i! falsus in uno, falsus in omnibus ” could be more fittingly applied, than to these witnesses.
But apart from the emphatic contradiction given to these witnesses, (who are directly interested to defeat the plaintiff’s claim) by their own admissions and letters, the testimony of *110Rohanna, the sister of Mrs. Sntton, is apparently consistent and truthful, is that of a disinterested witness, and as to the contents of the lost letter from Mrs. Green to her brother, Cyrus E. Goodell, in reference to the promise mentioned in the petition, finds abundant confirmation in the testimony oí other witnesses, more especially in that of Mrs. McOamant, who on this point testifies, that Mrs. Green, shortly before starting for her niece, Mrs. Sutton, stated 'to witness that she had corresponded with Nannie’s — her niece’s — father, and that it “was all fixed” that Nannie was to be lier adopted daughter and inherit everything she had. Numerous other witnesses, equally disinterested, and with every indication of candor, testify to continuous declarations made by Mrs. Green during a series of years, while her niece was engaged in the arduous duties incident to the position which she so capably filled, which fully bear out the allegations of the petition, that the niece in consideration of coming and living with her aunt, being a daughter to her, and nursing and attending her during her life, should, at her death, be the recipient of her property; and that the niece gave to the discharge of these manifold cares, down to the period of her aunt’s death, an unhesitating and unwearied tenderness and attention which are only bestowed where affection prompts them, the evidence also clearly demonstrates;
It is true, the witnesses do not in many instances give, nor pretend to give, the precise language of these frequent declarations made by Mrs. Green in reference to the status which her niece occupied towards her, with regard to the ul-^ tímate disposition of her property, but with almost entire unanimity, their recollection of those oft repeated statements of the aunt concur in conveying the idea which the petition asserts.
It was not to be expected, as counsel for plaintiffs in argument very aptly suggested, that Mrs. Green, a woman unskilled in technical terms, should use language expressive of her inteutions, clothed with all the formalities incident to professional precision.
*111It was quite sufficient if she gave such expression to her purposes, as left no room for doubt as to what those purposes were. And this she did.
The objection made at the trial, and also urged here, that oral evidence could not be received to establish the agreement in question, is entirely obviated by the testimony of Mrs. Sutton’s sister in relation to the lost letter from Mrs. Green to her brother, the father of witness. The absence of this letter was satisfactorily accounted for, due diligence having been devoted to searching for it. The witness who seemingly’testifies with great fairness, states she had never seen her aunt write, but had become conversant with her handwriting by'seeing frequent letters purporting to be signed by,and which her father said came from,Mrs. Green;
Other letters, containing money, also apparently written by the aunt, had been seen by the witness at a subsequent period, directed to her sister, who was then on a visit at the house of witness.
The letter particularly referred to, was found in a package of. old letters addressed to the father, and found by the daughter in a trunk given by him to her on the eve of her departure from home. This letter contained the proposal from Mrs. Green to her brother, that if he would let his daughter Nancy come and live with her, she would come after her, adopt helas her own child, bring her up, and if she remained with her until the age of eighteen, she should have her property.
The exact language of this letter is not given, but the witness gives her best recollection as to its purport, which, in effect, substantially corresponds with the testimony of Mrs. McOam'ant, that such a letter was written by Mrs. Green, and that the proposal which it contained, to make her niece her heir, was acceded to. Rut even if there were nothing in writing evidencing the agreement under consideration, this should not restrain equitable interposition.
Ordinarily it is the ease that the remedial justice of a court of equity as administered by a decree for specific performance, is invoked where the agreement respects lands, and where *112sueh agreement in any other forum, would be held void, as in contravention of the statute of frauds. But the jurisdiction of courts of equity is by no means circumscribed within such narrow boundaries. That beneficent jurisdiction is called into activity on numerous other occasions, where, but for its timely exercise, there would be either a partial or else an entire failure of justice.
Thus, although the statute requires wills to be in writing, (Wagn. Stat., 1364, § 3) equity will specifically enforce a parol contract made upon sufficient consideration to dispose of property in a particular way by will. (Wright vs. Tinsley, 30 Mo., 389.) And a verbal agreement of this sort in case of part performance, will authorize a decree, giving that agreement full force and effect. (Gupton vs. Gupton, 47 Mo., 37.) In the case just cited, the contract was, that in consideration of supporting and taking care of an owner of a farm and his wife, an aged couple, the owner would bequeath the farm to the person making such provision and exercising such care. The possession of the farm was surrendered, the will executed in accordance with the contract, the aged persons taken home by the intended legatee and kindly cared and provided for. After the lapse of some years, owing to some disagreement, the testator violated his contract by conveying his property to a third person, and it was held that the beneficiary under the will, not being in fault, but having faithfully complied and still being ready to comply with the conditions on his part, was entitled to a decree vesting in him the title to the property which had been conveyed to a purchaser, with notice. In Brinker vs. Brinker, (7 Penn. St., 53) an agreement of this character was upheld, not because of delivery of possession of the property contracted to be bequeathed, but because in conformity to the agreement the will had been executed.
In Goilmere vs. Battison, (1 Vt., 48) the tenant in possession agreed with the heir at law, who had threatened to evict her, that if she died without issue of her body, she would either give him £500, or leave him her land. She failed in any way to comply with her agreement, and died, having be*113queathed her land to her second husband who took without notice. Yet on bill brought by the heir at law, the agreement was enforced against the husband. So, also, a contract to make mutual wills will be enforced if one of the parties has died, having made a will in conformity with the contract, and the survivor has enjoyed the benefit of the will thus made. (Sto. Eq. Jur., § 785 ; Dufour vs. Pereira, cited in Walpole vs. Oxford, 3 Ves., Jr., 412 ; Newl. on Contr., ch. 6, p. 111; Hinckly vs. Simmonds, 4 Ves. Jr., 160.) And the fact that a will is ambulatory until the death of the testator does not at all prevent the prevalence of the equitable rule which the above authorities enunciate. For it is competent for. a person to bind his assets by his agreement, and his will in such case is the trustee for the performance of that which he has contracted.
In the case at bar the same principle as above asserted seems to be clearly applicable. Nor is it regarded as any substantial obstacle to the relief sought that the mode whereby the property was to be transferred was not specified. The intention to transfer the property was the chief thing, the method by which the intended result was to be attained, was wholly immaterial. The contract entered into might well have been discharged by deed or will. (Fry Spec. Perf., § 678; Barkweather vs. Young, 4 Drew,.1.) In the case last cited, where A. on marriage of his daughter with B. agreed to leave his daughter an equal portion with his other children, and the daughter having died during the lifetime of her father, leaving children, it was argued this circumstance operated as a discharge of the agreement by the act of God. But the vice chancellor ruled otherwise, holding that the agreement might have been performed in two ways, either by A.’s making provision for his daughter by will, or bjT his dying intestate; and though the death of the daughter precluded performance in the first way, this should not exonerate the father from performance in the second, since it was at his option, his intention being clear to do a certain thing, to adopt one or the other of two modes. In Rhodes vs. Rhodes, (3 Sandf., *114279) a similar objection met with a like fate. That case very nearly resembles the one before ns. There two brothers owned a farm in common, as well as stock, farming utensils, etc., étc. One of the brothers becoming by reason of epileptic fits incapacitated for labor, and requiring constant attention, agreed with his brother, on condition of receiving the proper support, care and attention, that the latter should be compensated with all his property both real and personal. Tin's agreement having been faithfully complied with, it'was held that the objection was not tenable, that the agreement was mere parol. And it was further held that the services there contracted for, could not aiid were not intended to be compensated in money, and, in short, were incapable of computation by any pecuniary standard. (Browne Stat. Tr., § 463, cas. eit.) The same remarks will apply with equal force here.
There are things which money cannot buy; a thousand nameless and delicate services and attentions, incapable of being the subject of explicit contract, which money, with all its peculiar potency, is powerless to purchase.
The law furnishes no standard whereby the value of such services can be estimated, and equity can only make an approximation in that direction by decreeing the specific execution of the contract.
The above reasoning and authorities would seem a sufficient answer as to any lack of mutuality in the contract under consideration. But after a contract has been fully performed and .acquiesced in, as in the present instance; after one contracting party has received all the anticipated benefits arising from a faithful performance, it must be apparent that i.t would be altogether inequitable to permit the heirs of such party at this late period, when the law can afford no adequate redress, to raise any objection on the score of mutuality, even were such objection originally tenable.
In the case .of Martin vs. Halley, to which defendants refer, if a building had been erected, and its erection had been ae*115quiesced in, we would not, perhaps, have felt at liberty to refuse the plaintiff a decree. In the case before us, however, we are not without authority, that the mutuality was co-existent with the •commencement of the services rendered. (Gupton vs. Gupton, supra.)
Rut were this otherwise, the authorities we have quoted in respect to mutual wills appear to convey the idea, that the rule as to mutuality being an essential ingredient in contracts whose enforcement is sought, finds an exception in cases of that character, because it would be obviously impossible to enforce a contract of that nature at the time of its formation. And by parity of reasoning, could we not, if necessary, invoke a like exception here? For those cases evidently proceed, not on the theory of the original enforceability of the contract, but on the ground that it would be highly inequitable to allow a surviving party to enjoy the benefit of a bequest, while refusing to conform to the contract on his part to make a like testamentary disposition of his property.
Another mark of distinction is to be observed between this case and ordinary proceedings for specific performance. In those eases, the precise property intended to be conveyed must be alleged arid proven, while in cases like the present, it is sufficient to show a valid agreement to convey whatever property may remain at the death of the party contracting to convey. So that authorities cited in behalf of defendants, though clearly applieable'to cases where specific performance is asked as to a particular tract of land, as having been expressly contracted for, have no application here.
Other eases cited for defendants, are regarded as either likewise inapplicable to the facts of this case, or else as enunciating views incompatible with our own, and in conflict with the principles enunciated in our former decisions, to which reference has been made.
As to the point that Mrs. Sutton, the niece, never formally assented to the agreement, it is enough to say that, while a minor, as the evidence shows, her father assented to the agreement in her behalf, and, that she both before and after attain*116ing her majority, acquiesced in and discharged all the duties which the agreement and the relations she sustained towards her aunt implied. A more formal assent than this was unnecessary.
In relation to the demurrer of Hayden, the trnstee, on the ground of being improperly joined as party defendant, if the legal title was vested in him by the proceedings of 1871, he is certainly a necessary party. (Siemers vs. Kleeburg, 56 Mo., 196 ; Erisman vs. Erisman, 59 Mo., 367.) If, on the contrary, those proceedings did not confer the legal title, still he was apparently the possessor thereof, and consequently, the safer course was to make him a party. Besides Hayden was a party plaintiff in the partition suit, sought to be enjoined. This of itself makes the necessity for making him a party defendant here, plain.
But, as he was not in fault, there was no occasion to subject him to costs, and the judgment therefore in that particular will be' modified; in all other respects, it will be affirmed. Judges Vories and Hough absent. The other judges concur.